                  Case 2:20-cv-01173-JAD Document 1 Filed 01/22/21 Page 1 of 7




 1                                 UNITED STATES DISTRICT COURT

 2                                        DISTRICT OF NEVADA

 3 United States of America,                                   Case No.: 2:17-cr-00409-JAD-VCF

 4              Plaintiff
                                                           Order Denying Motion to Vacate 18 U.S.C.
 5 v.                                                       § 924 Conviction under United States v.
                                                                            Davis
 6 Jamie Joe Dulus,
                                                                         [ECF No. 51]
 7              Defendant

 8             After a violent altercation with security guards at Lake Mead in 2017, Jamie Joe Dulus

 9 pled guilty to assault with a dangerous weapon1 and using a firearm during a crime of violence in

10 violation of 18 U.S.C. § 924(c)(1)(A). As part of his plea agreement, Dulus waived his right to

11 challenge his sentence on direct appeal or collateral attack under 28 U.S.C. § 2255.2 Dulus

12 received a within-guidelines sentence of 21 months for the assault, plus 60 months for the

13 firearm count, for a total sentence of 81 months.

14             At the time of Dulus’s conviction, § 924(c) offered two ways for an underlying offense to

15 constitute a “crime of violence.” But in 2019, the United States Supreme Court struck down one

16 of them as unconstitutionally vague in United States v. Davis.3 While Dulus did not appeal, he

17 now asks the court to vacate his firearm conviction under § 2255, arguing that, under Davis,

18 assault with a dangerous weapon is not a crime of violence. I deny Dulus’s motion because the

19 Ninth Circuit has since held that assault with a dangerous weapon qualifies as a crime of

20

21

22   1
         18 U.S.C. § 113(a)(3).
23   2
         ECF No. 26 at 11.
     3
         United States v. Davis, 139 S. Ct. 2319 (2019).
                  Case 2:20-cv-01173-JAD Document 1 Filed 01/22/21 Page 2 of 7




 1 violence under § 924(c)’s remaining clause,4 so his conviction remains valid despite the Davis

 2 holding.

 3                                                  Discussion

 4             Section 924(c) carries heightened criminal penalties for defendants who use, carry, or

 5 possess a firearm during and in relation to a “crime of violence.” The statute defines “crime of

 6 violence” in two subsections. First, the “elements clause” defines a crime of violence to include

 7 a felony that “has as an element the use, attempted use, or threatened use of physical force

 8 against the person or property of another.”5 Second, the “residual clause” includes any felony

 9 “that[,] by its nature, involves a substantial risk that physical force against the person or property

10 of another may be used in the course of committing the offense.”6 But in 2019, the High Court

11 held in United States v. Davis that the residual clause’s crime-of-violence definition is

12 unconstitutionally vague.7

13             Relying on Davis, Dulus contends that his § 924(c) conviction must be vacated because

14 assault with a dangerous weapon does not meet the crime-of-violence definition under the

15 elements clause because it can be committed by a “nonviolent, offensive touching.”8 The

16 government opposes his motion, arguing that Dulus’s challenge is procedurally defaulted and

17 fails on its merits because the Ninth Circuit foreclosed such a challenge in United States v.

18

19

20
     4
21       I find that no evidentiary hearing is warranted here in light of clear Ninth Circuit authority.
     5
         18 U.S.C. § 924(c)(3)(A).
22   6
         Id. § 924(c)(3)(B).
23   7
         Davis, 139 S. Ct. at 2336.
     8
         ECF No. 51 at 9.

                                                         2
                    Case 2:20-cv-01173-JAD Document 1 Filed 01/22/21 Page 3 of 7




 1 Gobert9 when it reaffirmed that assault with a dangerous weapon remains a crime of violence

 2 under § 924(c)’s elements clause.10

 3 I.          Dulus procedurally defaulted his claim for relief.

 4             A defendant who fails to raise a claim on direct review is deemed to have procedurally

 5 defaulted it and may only raise it later in a habeas petition if he can demonstrate cause and actual

 6 prejudice, or actual innocence.11 The government argues that the basis for Dulus’s motion was

 7 available to him before Davis was decided and he can’t show prejudice because assault with a

 8 dangerous weapon remains a crime of violence in the Ninth Circuit. Dulus responds that the

 9 procedural-default rule doesn’t apply to his motion because his claim is based on a jurisdictional

10 defect. He adds that cause exists because his Davis-based argument wasn’t available to him

11 during the window to appeal. While Dulus bears the burden to show cause and prejudice, he has

12 failed to do so.

13             A.      Dulus’s jurisdictional-defect argument is without merit.

14             Dulus argues that his claim is exempt from the procedural-default rule because it

15 ultimately challenges this court’s jurisdiction. He cites United States v. Montilla12 for the

16 proposition that his claim challenges the constitutionality of applying the assault-with-a-

17 dangerous-weapon statute to § 924(c) and that the indictment fails to state an offense.13 The

18

19
     9
         United States v. Gobert, 943 F.3d 878, 881 (9th Cir. 2019).
20    The government does not dispute Dulus’s arguments that Davis is retroactive, he did not waive
     10

   his right to challenge his sentence under § 2255, or that his motion is timely. So I assume
21 without deciding the timeliness of Dulus’s motion and the validity of his waiver, and I deny this
   motion on other grounds.
22 11
      Bousley v. United States, 523 U.S 614, 622 (1998) (citations omitted).
23   12
          United States v. Montilla, 870 F.2d 549 (9th Cir. 1989).
     13
          ECF No. 54 at 4.

                                                        3
                    Case 2:20-cv-01173-JAD Document 1 Filed 01/22/21 Page 4 of 7




 1 Ninth Circuit’s holding in United States v. Chavez-Diaz14 forecloses this argument. In Chavez-

 2 Diaz, the court explained that the jurisdictional exception “applies ‘where on the face of the

 3 record the court had no power to enter the conviction or impose the sentence.’”15 Thus, these

 4 limited challenges are predicated on scenarios “where [an] appeal, if successful, would mean that

 5 the government cannot prosecute the defendant at all.”16 Dulus’s challenge does not raise a

 6 jurisdictional defect excused from the procedural-default rule because he doesn’t argue that the

 7 government lacked the power to prosecute him for his actions or that Congress lacked the power

 8 to pass either statute.17

 9             B.      Dulus cannot show cause to excuse his default.

10             A defendant may demonstrate cause by showing that his claim is “so novel that its legal

11 basis is not reasonably available to counsel.”18 Dulus argues that cause exists because his motion

12 raises an issue that was previously barred in the Ninth Circuit.19 But this futility argument is

13 unpersuasive because “futility cannot constitute cause if it means simply that a claim was

14 ‘unacceptable to that particular court at that particular time.’”20

15             Dulus has failed to otherwise show cause because, at the time of his plea, several

16 defendants had unsuccessfully raised similar challenges. Though Dulus briefly argues that Davis

17 invalidated his § 924(c) conviction if it were based on the residual clause, his motion centers on a

18

19
     14
          United States v. Chavez-Diaz, 949 F.3d 1202, 1208 (9th Cir. 2020).
20   15
          Id. (citing United States v. Broce, 488 U.S. 563, 569 (1989)).
     16
21        Id. (citation omitted) (emphasis in original).
     17
          See id. at 1208–09.
22   18
          Reed v. Ross, 468 U.S. 1, 16 (1984).
23   19
          ECF No. 54 at 6.
     20
          Bousley, 523 U.S. at 623 (quoting Engle v. Isaac, 456 U.S. 107, 130 n. 35 (1982)).

                                                           4
                    Case 2:20-cv-01173-JAD Document 1 Filed 01/22/21 Page 5 of 7




 1 challenge to his § 924(c) conviction under the elements clause. By the time Dulus pled guilty

 2 and was sentenced in 2018, the Ninth Circuit had already held, in an unpublished opinion, that

 3 assault with a dangerous weapon “is categorically a crime of violence under [the elements clause

 4 of ] 18 U.S.C. § 924(c)(3)”21 because “all culpable conduct criminalized under” the statute

 5 “requires the use, attempted use, or threatened use of violent force.”22 This is also true of courts

 6 in this district.23 And even if Dulus’s motion is based solely on the Davis decision, that court

 7 confirmed that the vagueness challenge to the residual clause was heavily litigated “among the

 8 lower courts”24 at the time of Dulus’s prosecution. This district was no exception.25 Thus the

 9 challenges he raises now were available to him at the time of his plea and during his window to

10 appeal, foreclosing Dulus from demonstrating cause to excuse his default.

11             C.      Dulus cannot establish prejudice.

12             Even if Dulus could show cause, he cannot establish prejudice because assault with a

13 deadly weapon is a crime of violence in the Ninth Circuit under the elements clause. After Davis

14 invalidated § 924(c)’s residual clause, the Ninth Circuit in United States v. Gobert confronted the

15 exact challenge Dulus presents here: does a conviction for assault with a dangerous weapon

16

17    United States v. Sutton, 695 F. App’x. 330, 331 (9th Cir. 2017) (unpublished) (“Because we
     21

   conclude that [a]ssault with a [d]angerous [w]eapon . . . is categorically a crime of violence, we
18 need not reach Sutton’s arguments about the residual clause.”).
   22
      Id. at 331 (citation omitted).
19 23
      E.g., United States v. Bundy, No. 2:16-cr-00046, 2016 WL 8730142, at *4 (D. Nev. Dec. 30,
20 2016).
     24
          Davis, 139 S. Ct. at 2325.
21   25
      E.g., Bundy, 2016 WL 8730142, at *11; United States v. Scott, No. 3:12-cr-00051, 2017 WL
   58577, at *1 (D. Nev. Jan. 4, 2017) (“Defendant argues the assault with a dangerous weapon
22
   charge[] . . . that formed the basis for his conviction under [§ 924(c)] was not a ‘crime of
   violence’ . . . because the residual clause defining ‘crime of violence’ is similar to the residual
23
   clause of § 924(e)(2), which the Supreme Court has struck down as unconstitutionally vague.”)
   (citing Johnson v. United States (Johnson II), 576 U.S. 591, 606 (2015)).

                                                       5
                  Case 2:20-cv-01173-JAD Document 1 Filed 01/22/21 Page 6 of 7




 1 categorically qualify as a crime of violence under the elements clause? The Gobert panel

 2 answered that question with a resounding “yes,”26 reasoning, “[a]lthough the Supreme Court

 3 recently declared the residual clause unconstitutionally vague, that is of no consequence to this

 4 appeal because assault with a dangerous weapon under 18 U.S.C. § 113(a)(3) is a crime of

 5 violence under the elements clause.”27 Acknowledging that Gobert is binding on this court,28

 6 Dulus argues that Gobert was wrongly decided.29 But given its binding effect, he notes that he

 7 raises his challenge merely to “preserve his claim for further appellate review.”30 I am bound by

 8 Gobert, which renders Dulus unable to establish actual prejudice because, even if assault with a

 9 dangerous weapon can no longer qualify as a crime of violence under the residual clause, it

10 remains a crime of violence under the elements clause. Dulus thus cannot establish prejudice to

11 excuse his procedural default. And even if this claim were not defaulted, I would deny Dulus’s

12 motion on its merits under Gobert.

13                                             Conclusion

14             IT IS THEREFORE ORDERED that Dulus’s motion to vacate under 28 U.S.C. § 2255

15 [ECF No. 51] is DENIED. And because reasonable jurists would not find this determination

16

17
     26
18        Gobert, 943 F.3d at 880.
     27
          Id. (citation omitted).
19
     In re Zermeno-Gomez, 868 F.3d 1048, 1052 (9th Cir. 2017) (“[A] published decision of this
     28

20 court constitutes binding authority [that] must be followed unless and until [it is] overruled by a
   body competent to do so.” (internal quotation marks omitted)).
21   ECF No. 51 at 8–14. Even if I were to ignore Gobert’s holding, Dulus’s argument that assault
     29

   with a dangerous weapon can be completed with merely slight touching improperly conflates
22 § 113(a)(5)’s criminalization of “simple assault” with § 113(a)(3), under which Dulus was
   charged. See United States v. Lewellyn, 481 F.3d 695, 697 (9th Cir. 2007) (discussing the scope
23 of 18 U.S.C. § 113(a)(5)).
     30
          ECF No. 54 at 9.

                                                     6
                 Case 2:20-cv-01173-JAD Document 1 Filed 01/22/21 Page 7 of 7




 1 debatable, wrong, or deserving of encouragement to proceed further,31 I decline to issue a

 2 certificate of appealability. The Clerk of Court is DIRECTED to enter a separate civil

 3 judgment denying Dulus’s § 2255 petition and denying a certificate of appealability. The

 4 Clerk must also file this order and the civil judgment in this case and in the related civil case:

 5 2:20-cv-01173-JAD.

 6

 7                                                               _______________________________
                                                                 U.S. District Judge Jennifer A. Dorsey
 8                                                                                     January 22, 2021

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23
     31
          28 U.S.C. § 2253(c)(2); Slack v. McDaniel, 529 U.S. 473, 484 (2000).

                                                      7
